Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Per Applicant’s preliminary claim amendment filed on 10/09/2020, claims 1-9, 11-15 are pending, and claim 10 has been cancelled.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,898,382 (Pat’382). Although the claims at issue are not identical, they are not patentably distinct from each other because Pat’382discloses the same structures in the patient interface device of the current application, including: hollow shell, flexible suction ring, flexible annular diaphragm, applanation lens and a spacer.

Claim Objection
Claims 12 and 13 objected to because of the following informalities: “a annular exterior portion” in each of these claims should be amended to “an annular exterior portion.”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lummis et al. US 2008/0071254 A1 (hereinafter “Lummis”), and further in view of Brownell US 2012/0016349 A1 (hereinafter “Brownell”), both references cite in the Applicant’s IDS.
Regarding claim 1, Lummis discloses a patient interface device (patient interface device 11) for coupling an eye of a patient to an ophthalmic surgical laser system ([0023:2nd sentence] patient interface 11 is intended to interface a patient’s eye to an ophthalmic surgical laser system), comprising: 
a hollow shell (frame 13; [0023] frame 13 is conical shaped with a hollow interior as illustrated in Fig.1); 
a flexible member (25 and 23) including a flexible suction ring (retainer ring 19 and flexible skirt 23 together form a “flexible suction ring”) and a flexible annular diaphragm (flexible support 25; [0025]), wherein the flexible member is joined to a lower edge of the shell ([0024:1st-2nd sentence, 0025:4rd sentence], also see Fig.1: 19 & 23 are configured to snap-fit into frame 13’s lower edge; also see [0024] about flexibility of ring 19, and [0029] shirt 23 which is a part of ring 19 is made of soft, pliant material such that that it conforms and immobilizes the eye during surgery); and 
an applanation lens (corneal interface lens 27) located near the lower edge of the shell and joined to the flexible annular diaphragm ([0024:4th-5th sentence] and as shown in Figs. 1-2), wherein the flexible annular diaphragm allows the applanation lens to move relative to the shell ([0025:3rd sentence] flexible support 25 has bead 29 annular/circumferential edge to engage grooves 31 on lens 27, the rounded edges of the bead 29 and the support’s flexibility allows lens movement relative to frame 13 due to applanation pressure applied during surgery, see [0029, 0041] regarding lens movement).  
Regarding the hollow shell (Figs. 1-2: frame 13), Lummis does not explicitly disclose that it is made of a rigid material, though this could be implied based on discussions of flexibility or conformity of other structures in the patient interface (Fig.2: flexible support 25 and flexible skirt 23). However Brownell, another prior art reference in the analogous art of patient interface devices for securing a patient’s eye to a laser surgical system (Abstract) discloses a patient interface device (Fig.1) that has a general upside down lens cone (16, interpreted as “hollow shell” in the claim), an applanation lens (18) held by an annular ring (12) joined to the bottom of the lens cone at an apex ring (as illustrated in Fig. 1). Brownell further discloses that the hollow shell (16) is made of substantially rigid material, including rigid, extruded plastic aluminum or the like such that the frame would not deform under pressure or compression forces ([0037: 2nd sentence]). Brownell’s patient interface (Fig.1) and Lummi’s patient device (Fig.1) share analogous structures, including an upside down cone structure (Brownell: 16, Lummis: 13). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Lummis’s hollow shell (frame 13) and make it using a rigid material in view of Brownell, the motivation is to prevent deformation and withstand compression pressure and force (Brownell: [0037: 2nd sentence]) since it is known that applanation pressure is applied from a laser system in at least the longitudinal direction to flatten the cornea during laser eye surgery (Lummis: [0029: 3rd sentence] applanation to flatten/reshape cornea).
Lummis further does not disclose wherein the flexible suction ring and the flexible annular diaphragm are formed integrally as one piece of a same flexible material. However as shown in Fig.2, flexible suction ring (i.e. retainer ring 19) is in contact with flexible annular diaphragm (i.e. flexible support 25); also see [0024] “…Between the retainer ring 19 and the frame 13 is seated a flexible support 25, to which a corneal interface lens 27 is affixed in snap fit engagement…The snap fitting between the retainer ring 19 and the frame 13 secures the flexible support 25... ” Since 19 and 25 are snapped fit together in operation, it would have been an obvious design choice to a person of ordinary skill in the art to physically form the two (i.e. 19 and 25) integrally as one piece of a same flexible material; the motivation for doing so is routine optimization to manufacture a produce without unnecessary movable parts within a device- which is known to cause mechanical interference.
Regarding claim 2, Lummis discloses the patient interface device of claim 1, wherein the flexible annular diaphragm (25) allows the applanation lens (27) to move in a longitudinal direction of the shell ([0029:3rd sentence] “… corneal interface lens 27 movement with respect to the flexible support 25 (e.g. the lens movement affects the extent to which the cornea is flatten…” and Fig.2 indicate that the lens 27’s movement would be longitudinal to shell 13 because the applanation pressure is applied longitudinally from top to bottom towards the eye to flatten the cornea), to tilt, and to shift in a lateral direction of the shell ([0025:3rd sentence] flexible support 25 has bead 29 annular edge to engage grooves 31 on lens 27, the rounded edges of the bead 29 and the flexibility of the support 25 itself would allow lens 27 to shift and tilt laterally relative to the frame 13).  
Regarding claim 4, Lummis discloses the patient interface device of claim 1, wherein the hollow shell (13) has an interior shape of an upside-down truncated cone ([0023:4th sentence] “…the frame 13 is generally conical shaped with the greater opening end forming the attachment end 14, and the constricted end forming the corneal interface end 17”; also see Figs. 1-2: frame 13).
Regarding claim 5, Lummis discloses the patient interface device of claim 1, wherein the applanation lens (27) has a flat top surface (as shown in Figs. 1-2, lens 27 has a flat top surface. Also see [0026: 1st sentence] “The corneal interface lens 27 has an anterior surface 33 and posterior surface 35, and may be planar…”).  
Regarding claim 6, Lummis discloses the patient interface device of claim 1, wherein the suction ring (19 & 23) includes an annular exterior portion (36) and an annular interior portion (37), the exterior portion and interior portion being concentric with each other and defining an annular channel therebetween (see Fig.2 and [0027:3rd-4th sentence] “The annular skirt 23 includes two flexible, annular walls 36, 37 extending away from the retainer ring 19. These annular walls 36, 37 form a channel which, when placed against the eye 39 as shown, form an annular chamber 41…”, chamber 41 is interpreted as the “annular channel” in the claims, and as shown in Fig.2: 36 and 37 are concentric at port 53), wherein the patient interface device further comprises a vacuum tubing (passage way 45 or conduit 49), and wherein the suction ring (19 & 23) further includes an orifice (arm 43 on skirt 23) which opens to the annular channel (41) to provide air communication between the annular channel and the vacuum tubing ([0027:5th sentence] “The skirt 23 also includes an arm 43 housing a passageway 45, which fluidily connects the annular chamber 41 with a vacuum pump 47 through a conduit 49 (e.g. a tube coupled to the arm 43)”; a fluid connection is interpreted as the “air communication” in the claims, since the vacuum pump 47 creates negative pressure by sucking air/fluid out from chamber 41 according to [0028, 0030]).  
Regarding claim 11, Lummis modified discloses a method of using the patient interface device of claim 1 to couple the eye of the patient to the ophthalmic surgical laser system (see Rejection to claim 1 above). Lummis further discloses the method further comprising:
placing the patient interface device on the patient's eye, wherein the flexible suction ring (19 & 23) contacts a surface of the patient's eye ([0028: 3rd sentence] “When the annular chamber 41 is formed by placing the skirt 23 against the eye 39”, and as shown in Fig. 2); 
applying a vacuum force via the flexible suction ring, whereby the patient interface device is secured to the patient's eye ([0027-0028] vacuum pump 47 through conduit 49 causes negative pressure); and 
moving a laser delivery head (laser head 162)of the ophthalmic laser system into the interior space of the hollow shell (as shown in Figs. 9-10 and [0045-0046] guiding the laser head 162 into the cone of patient interface 150), wherein a bottom optical surface (174) of the laser delivery head applies a force on the applanation lens (Fig.9: interface lens 156) to press it against a cornea of the patient's eye  ( [0045] and [0046: last 2 sentences] applying applanation pressure to cause the lens 156 flatten the cornea of eye 39; also see [0026] the applanating lens 156 responds to applanation pressure applied by a surgical system to flatten the eye).  
Regarding claims 12 and 13, these claims are rejected by Lummis in view of Brownell under the same rationale as discussed to claims 1 and 11 above.
4Paient Appl. No. 15/956,676Attorney Docket No. JSV6146USCNT1Regarding claim 15, Lummis discloses the patient interface device of claim 1, wherein the applanation lens (27) has a peripheral groove (grooves 31) on its edge, and wherein the flexible annular diaphragm (25) has an inner edge (bead(ed edge) 29) which is partially inserted into the peripheral groove of the applanation lens. (see Lummis: [0025] snap fit)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lummis and Brownell as applied to claim 1 above, and further in view of Sher US 5,556,417.                                                                                                                                                                                                   
Regarding claim 3, Lummis modified discloses the patient interface device of claim 1, wherein the flexible annular diaphragm (25) is flexible, the diaphragm and the skirt 23 made of a soft, pliable material conform to the eye contours by forming chamber 41 to immobilize the eye (see [0028] and Fig. 2); but Lummis does not explicitly disclose wherein the flexible annular diaphragm is formed of a thermoplastic elastomer having a hardness of Shore A durometer 20 to 65, and has a thickness of 0.010 to 0.160 inches.  However, in the Shore A scale, durometer 25-65 is identified as soft to medium hard, thus, it would have been obvious to one or ordinary skill in the art to try this hardness range to use a soft, pliable material based on the teachings in Lummis [0028]. The Shore A hardness scale is a known standard, and not used in this rejection as a 103 reference. 
Alternatively, Sher, another prior art reference in analogous art of ophthalmic instruments for fixating a patient’s eye during eye surgery (see Abstract) which comprises a fixation ring that contacts and affixes the eye using vacuum pressure (col.2, ll.64-66) that is made of medical grade silicone rubber, which is an thermoplastic elastomer having a hardness of durometer 50-70 (col.3, ll.65-col.4, ll.5). Accordingly, it would have been obvious to one of ordinary skill in the art to modify Lummis to use durometer 50-70 thermoplastic in view of Sher, the motivation for doing so is to use pliant materials to conform to a patient’s eye’s contours via vacuum pressure during surgery (Lummis [0028] and Sher: col.2, ll.1-7, fixation ring by vacuum).
Neither Lummis, Brownell, nor Sher, discloses that the flexible annular diaphragm has a thickness of 0.010 to 0.160 inches (or equivalent 0.254 to 4.064 mm); but Lummis discloses the flexible annular diaphragm (25) is configured to secures a lens (27) that substantially covers the cornea so as to applanate the cornea (as illustrated in Fig. 2), and thus, would be made to have a size and thickness range practical for that purpose. Thus, it would have been an obvious design choice to one of ordinary skill in the art to use this thickness range to realistically implement the disclosed invention; because the Applicant has not discussed a particular advantage provided by this thickness range. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lummis and Brownell as applied to claim 1 above, and further in view of Raksi et al. US 2011/0319873 A1 (hereinafter “Raksi”), cited in Applicant’s IDS.
Regarding claim 7, Lummis modified discloses the patient interface device of claim 1 comprising a shell (see rejection to claim 1, and also Lummis: Figs. 1-2, patient interface device 11: frame 13), but does not further wherein the patient device further comprising a handle joined to the shell.12 Patent Attorney Docket JSV6146USNP/JSV6146WOPCT  
However, Raksi, another prior art reference in the analogous field of patient interface devices for laser eye surgery discloses a patient interface device (100) that comprises a hollow shell (as shown in Fig. 1A: attachment module 110) which may further include a gripper as part of the shell, gripper is interpreted as “handle” in the claim ([0080]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Lummi’s hollow shell (frame 13) to further include the gripper in view of Raksi, the motivation for doing so is to “provide improved control and ease of manipulations for the operator of the system (Raksi [0080:3rd sentence]).

Allowable Subject Matter/Claim Objection
Claims 8, 9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            
	September 28, 2022